Citation Nr: 0711666	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  03-14 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  When the claim was originally 
appealed, the issues on appeal were whether the veteran had 
submitted new and material evidence sufficient to reopen her 
claim for entitlement to service connection for sinusitis and 
entitlement to service connection for a back disability.  The 
Board found, in a Decision/Remand dated April 2005, that the 
veteran had indeed submitted new and material evidence.  
Thus, the claim was reopened.  The Board then remanded both 
issues to the RO via the Appeals Management Center (AMC) for 
the purpose of obtaining additional evidence.  The claim has 
since been returned to the Board for review.


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist duties to the appellant by obtaining and 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues addressed in this 
decision.

2.  The service medical records indicate that the veteran 
suffered from and was treated for sinusitis while she was in 
service.

3.  A medical doctor has opined that the veteran's current 
sinusitis is etiologically related to the condition she 
suffered from while she was in service.  

4.  The veteran's current back disorder, degenerative 
spondyloarthritis which produces pain from the lower back and 
extending into her extremities, began many years after 
service, and was not caused by any incident of service.   


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in her favor, the 
veteran's sinusitis began in or was caused by her military 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  A back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107(West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a notification 
letter sent to her in September 2002 by the agency of 
original jurisdiction (AOJ).  This letter was issued prior to 
the initial AOJ decision.  This letter informed the appellant 
of what evidence was required to substantiate the claim, and 
of hers, and VA's, respective duties for obtaining evidence.  
The appellant was also asked to submit evidence and/or 
information in her possession to the AOJ.

VA has informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  

The Board fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records, including requesting any treatment records from the 
facilities the veteran had been treated, and those other 
records that the VA was made aware thereof.  As such, the VA 
obtained those records and they have been included in the 
claims folder, available for review.  Given the foregoing, 
the Board finds that the RO has substantially complied with 
the duty to procure the necessary medical and personnel 
records. 

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
her obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and her various representatives have 
proffered documents and statements in support of the 
appellant's claim.  It seems clear that the VA has given the 
appellant every opportunity to express her opinions with 
respect to the issues now before the Board and the VA has 
obtained all known documents that would substantiate the 
appellant's assertions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims, 
hereinafter the Court, issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for service connection, but she was 
not provided with notice of the type of evidence necessary to 
establish a disability evaluation or an effective date for 
the disability(ies) on appeal.  Despite the inadequate notice 
provided to the veteran on these elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim with respect to her back, any questions as to the 
appropriate disability evaluation and effective date to be 
assigned are rendered moot.  As for the sinusitis claim, as 
service connection is being granted by the Board and the 
claim is being returned to the RO for assignment of a 
disability evaluation and effective date, any question as to 
the appropriate disability evaluation and effective date to 
be assigned will be addressed in a separate action by the RO 
and for the Board's purposes it is rendered moot.  Hence, the 
veteran is not prejudiced by the lack of notice.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.   Here, the appellant 
is not prejudiced by the Board's consideration of her claim 
as VA has already met all notice and duty to assist 
obligations to the appellant under the VCAA.  In essence, the 
appellant in this case has been notified as to the laws and 
regulations governing service connection claims.  She has 
been advised of the evidence considered in connection with 
her appeal and what information VA and the appellant would 
provide.  She has been told what the VA would do to assist 
her with her claim and the VA has obtained all documents it 
has notice thereof that would assist in the adjudication of 
the appellant's claim.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development.  As such, the appellant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2006), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2006).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

I.  Sinusitis

The veteran has claimed that while she was in service, she 
developed sinusitis.  She contends that as a result of this 
disability, she was deemed ineligible to be stationed outside 
of CONUS and thus she remained in the United States during 
World War II.  She contends that she received treatment for 
the disability during service and has continued to suffer 
from and receive treatment for sinusitis.  As such, she asks 
that VA benefits be granted for this disability.  

To support her claim, the veteran has proffered a medical 
opinion from her doctor which states the following:

I have reviewed the Service Medical 
Records for [the veteran] and note that 
she was diagnosed and treated for 
sinusitis problems in September 1943.  
Diagnosis was sinusitis, frontal and 
maxillary, acute, mild, right, 
nonsuppurative, cause undetermined.  [The 
veteran] was treated for this problem 
with medication and provided menthol 
inhalation therapy.  This problem 
persisted throughout service and she was 
denied an opportunity to service overseas 
as a result of this problem.  Based on my 
review of the information and my 
examination assessment, results attached, 
it is my professional opinion that it is 
more likely than not that [the veteran's] 
sinus problems started in service and 
continued to present day resulting in the 
current problems as I have outlined in my 
report.  

The veteran's claim was also reviewed by a VA doctor in April 
2006.  After reviewing the veteran's medical records and 
service history, the VA doctor stated that he could not 
resolve the issue of whether the veteran's current sinusitis 
was related to her military service without resorting to mere 
speculation.  In other words, the VA doctor provided a "non-
opinion".  

To put it in perspective, the veteran has submitted a 
doctor's opinion that corroborates her claim based upon a 
review of her medical records, and a VA doctor has provided 
an inconclusive opinion.  

When, after consideration of all evidence and material of 
record in a case, there is an approximate balance of positive 
and negative evidence regarding any material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2005); see also 38 C.F.R. § 3.102 (2006).  In Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  The Court pointed out in Gilbert that 
under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the veteran prevails.  In view of the 
foregoing, the Board finds that the evidence is, at least, in 
equipoise.  Because the evidence is in equipoise, and since 
the appellant is supposed to be afforded the benefit-of-the-
doubt, the Board concludes that the veteran's sinusitis began 
in or was caused by her military service, and as such, 
service connection is granted.

II.  Back Disability

The veteran has claimed that she injured her back during her 
military service.  She maintains that since suffering that 
injury, she has experienced back problems that have lead to 
her current back disability.  Despite the veteran's 
assertions, the veteran's available service medical records 
are negative for any findings or complaints involving the 
lower back.  Additionally, between the veteran's discharge 
from service in 1946 until the early 1990s, there is no 
indication, from the obtained medical records, that the 
veteran sought and obtained treatment for her claimed back 
disorder.  

To support her contention, the veteran has provided a written 
statement by her neurologist, Dr. J. R. Cassidy.  That 
statement is dated January 2005.  In his statement, Doctor 
Cassidy wrote that the veteran had been suffering from a back 
disability since performing military duties.  However, Dr. 
Cassidy also wrote that the veteran had related the history 
of back problems and he implied that his conclusion was based 
on this history, and not based upon actual medical records 
and findings.  

It may be argued that the statement provided by Dr. Cassidy 
fulfills the provisions of 38 C.F.R. § 3.303(d) (2006) since 
a medical professional has linked the veteran's back 
disability with her military service.  The Board, however, 
finds that the statement is inconclusive and speculative.  
That is, the document is without significant probative value 
as the statement fails to assert a medical basis upon which 
the supposition was predicated.  The Court has made it clear 
that medical possibilities and unsupported medical opinions 
carry negligible probative weight.  See Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  See also Perman v. Brown, 5 Vet. 
App. 237, 241 (1993).

Additionally, the Court has provided extensive guidance for 
weighing medical evidence.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
one reached by a medical professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A mere transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999); see also Black v. Brown, 5 Vet. App. 177, 180 (1995).

In other words, since the doctor based his conclusion on the 
history provided by the veteran, and there is no indication 
that he reviewed the veteran's service medical records, along 
with her post-service medical records, such a statement 
constitutes "non-evidence" with no positive or negative 
weight, or at best, little positive weight due to its lack of 
rationale or explanation.  That is, since the doctor did not 
provide treatises, manuals, or other documents that would 
support his assertion, the Board finds that his statement is 
inconclusive at best.  An examiner's opinion must be 
supported by clinical evidence and not merely general 
conclusions based on a history furnished by the appellant.  
Black v. Brown, 5 Vet. App. 177, 180 (1993).  Consequently, 
his suppositions are no better than the facts alleged by the 
claimant, and may be accorded little weight with regard to 
the etiology of the veteran's current disability.  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995); also Swann v. 
Brown, 5 Vet. App. 229 (1993).  Thus, for the veteran's 
doctor now to aver that the veteran injured her back during 
her honorable military enlistment and that such an injury led 
to her current back disorder is simply not supported by the 
evidence.

Hence, the veteran's assertions are the only positive 
evidence in support of her claim.  These statements were 
undoubtedly made in good faith; however, the veteran is not a 
doctor nor has she undergone medical training.  A lay person 
is not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  However, that same lay 
person is competent to provide evidence on the occurrence of 
observable symptoms during and following service.  If the 
claimed disability is manifested by observable symptoms, lay 
evidence of symptomatology may be adequate to show the nexus 
between the current disability and the in-service disease or 
injury.  Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
she may be suffering from pain in the back.  She can state 
that she suffers some type of restriction of use of the back 
or that she has difficulty lifting and bending.  However, she 
is not competent to say that she has an actual disability 
that is related to her service.  In other words, there is no 
indication that she possesses the requisite medical knowledge 
or education to render a probative opinion involving medical 
diagnosis or medical causation.  See Edenfield v. Brown, 8 
Vet. App. 384, 388 (1995); Robinette v. Brown, 8 Vet. App. 
69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  While it is true that 
the veteran now suffers from a back disability, competent 
evidence etiologically linking this disability with the 
veteran's military service or any incident therein has not 
been presented.  Moreover, there is no evidence showing that 
the current disability began while the veteran was in 
service.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2006).  The veteran's claim is thus denied.


ORDER

Entitlement to service connection for sinusitis is granted.  

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


